Citation Nr: 1228829	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  05-41 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating for post traumatic stress disorder (PTSD) in excess of 30 percent prior to May 27, 2010, and in excess of 50 percent thereafter.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James Alsup, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to January 1971 including service in Vietnam.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Administration (VA) Regional Office (RO) in Detroit, Michigan, which granted the Veteran's August 2004 claim for service connection for PTSD and initially rated it as 30 percent disabling.  The Veteran disagreed with the initial rating and perfected an appeal.  In July 2005, the Veteran testified at a hearing at the RO before a local hearing officer.  In May 2010, the Veteran testified at a hearing at the RO before the undersigned Acting Veterans Law Judge (AVLJ).  Transcripts of those hearings are included in the Veteran's VA claims folder.

In a July 2010 decision, the Board remanded the claim for further development.  In an August 2011 decision, the Board denied a disability rating in excess of 30 percent prior to May 27, 2010, and granted a 50 percent disability rating thereafter.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court) and in March 2012, the Court adopted a Joint Motion for Remand (JMR).


FINDINGS OF FACT

1.  From August 30, 2004, to May 26, 2010, the Veteran's service-connected PTSD was manifested by mild symptoms such as frequent awakenings with cold sweats, exaggerated startle responses to airplanes passing overhead and construction site noise, increased episodes of irritability and periodic episodes of isolation from family, depression, occasional hypervigilance and fleeting suicidal ideation without intent or plan, with no gross impairment of social functioning, and no impairment in thought processing or communication.

2.  After May 27, 2010, the Veteran's service-connected PTSD was manifested by mild-to-moderate symptoms such as difficulty sleeping because of awakenings occurring 4 or 5 times per week with cold sweats due to urinary incontinence and  unremembered bad dreams; hypervigilence; periodic isolation from family to cope with angry impulses; deliberate and controlled rate of speech; full orientation without evidence of hallucinations, delusions, or homicidal ideation; good insight and judgment; and occasional, fleeting suicidal ideation with no plan or intent, that do not preclude gainful employment but which combined for reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria in excess of a 30 percent disability rating for PTSD have not been met for the period from August 30, 2004, to May 26, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

2.  The criteria in excess of a 50 percent disability rating for PTSD have not been met for the period beginning May 27, 2010.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his PTSD symptoms warrant a higher disability rating.  The JMR provides insight into the Veteran's contentions.  The JMR stated that the Board did not "explain why the presence of certain symptoms would not warrant a higher rating for PTSD and altogether failed to discuss positive evidence indicative of the higher rating criteria for both time periods in question."  The JMR identifies the symptoms of suicidal ideation and obsessional rituals as both being criteria for a 70 percent disability rating that the Board did not, arguably, sufficiently address.  In addition, the JMR states that the "Board did not evaluate the Veteran's overall disability picture."  The Board will proceed to a decision with the JMR's points in view.

Preliminarily, as noted in the Introduction, the Board remanded the Veteran's claim in July 2010 for VA to obtain VA treatment records since December 2005 and to provide a psychiatric examination of the Veteran.  Compliance with remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  However, substantial compliance, not absolute compliance, with remand requests is required.  Dyment v. West, 13 Vet. App. 141 (1999).  The record includes VA treatment records created since December 2005 and also includes the report of a July 2010 VA psychiatric examination which the Board finds below is sufficient to allow adjudication of the Veteran's claim.  The Board observes that the Veteran has not contended that VA failed to comply with the remand.  For those reasons, the Board finds that the July 2010 remand has been satisfied.

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).  

The record shows that the Veteran received appropriate notice prior to the RO's granting of his claim for service connection.  Once service connection is granted, a claim is substantiated and additional notice is not required because any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, additional notice is therefore not required.  The Board further observes that the Veteran has not contended, nor does the record indicate, that his claim has been prejudiced by a lack of notice.  Furthermore, where a claim has been substantiated by a grant of service connection, the appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements such as rating and effective date.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

VA has obtained the Veteran's VA treatment records and the Veteran received VA medical examinations for his PTSD in April 2005 and July 2010.  The Board notes that the Veteran has not contended he has received psychiatric treatment at any location other than VA.  The Board finds that the examination reports and other medical records provide the Board with sufficient detail and rationale to adjudicate the Veteran's claim.  38 C.F.R. § 3.159(c)(4) (2011).  

Finally, the Veteran testified in support of his claim at both a local RO hearing and a May 2010 hearing before the undersigned.  The Board finds that VA has satisfied the notification and duty to assist provisions of the law and that no further actions pursuant to the regulation or statue need be undertaken with respect to the claim decided herein.  The Board will proceed to a decision on the claim.

The Veteran seeks a disability rating in excess of 30 percent prior to May 27, 2010, and in excess of 50 percent disability rating thereafter.  The claim is one for a higher initial disability rating because the December 2005 rating decision did not become final since the Veteran timely provided a notice of disagreement and perfected an appeal of the claim.  

The Veteran contends that his PTSD symptoms meet the criteria for a higher rating.  Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).

The Veteran's service-connected PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  For PTSD, a 30 percent disability rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks that are weekly or less often, chronic sleep impairment, mild memory loss such as forgetting names, directions and recent events.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

Global Assessment of Functioning (GAF) scores are a scale of psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 indicate more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  Scores ranging from 21 to 30 indicates behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  Scores ranging from 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  Scores ranging from 1 to 10 are assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  38 C.F.R. § 4.130 (2011).

The evidence includes VA psychiatric examinations dated April 2005 and July 2010.  In addition, the record includes therapy treatment reports of Dr. L. P., Ph.D., a VA clinical psychologist who treated the Veteran on about 16 occasions between April 2004 and July 2005, and the May 27, 2010, PTSD consult report of Dr. T.F., Ph.D., a VA clinical psychologist who, according to a review of the record, saw the Veteran once.  The relevant evidence also includes the Veteran's testimony given at hearings in July 2005 and May 2010.

The Veteran served in the U.S. Army as a carpenter in Combat Engineer battalions between March 1968 and January 1971.  He served a single one-year assignment to Vietnam and was involved in combat situations.  After his service, he finished college and worked as a manager in various businesses.  In about 1996, he and his wife began running their own travel agency.  In 2001, the Veteran was diagnosed with diabetes mellitus Type II and in October 2002 he was told that he had abnormal results on a test for prostate cancer.  Further tests indicated that he indeed had prostate cancer, and he received a prostatectomy and radiation treatment in 2003.  In August 2004 the Veteran submitted a claim for service connection for PTSD

In April 2004, prior to submitting a claim for service connection for PTSD, he sought psychological therapy from Dr. L.P., a VA clinical psychologist, and he complained of having sleep problems mainly because he was experiencing urinary incontinence due to his prostate cancer residuals.  The Veteran also reported having what were characterized as exaggerated startle reactions to airplanes flying overhead and noise produced by wind blowing over a chimney which reminded him of noise associated with mortars.  In an April 4, 2004, note, Dr. L.P. reported that the Veteran's symptoms started about "4 months ago after seeing" a movie about a combat brigade's experiences in Vietnam.  He reported having nightmares about 2 times per week including awakenings with cold sweats.  Dr. L.P. noted the Veteran was depressed because of erectile dysfunction due to his prostate residuals and that the Veteran was "reluctant to seek help" for his depression.

An April 30, 2004, therapy note indicates the Veteran "remains close to siblings," was active in church and that both he and his wife got support from the congregation.  The Veteran was described to be "affable and forthcoming."  A My 4, 2004, note reports that the Veteran stated that he had continuing problems with incontinence, but that the rest of his life was great and he wondered if he was exaggerating his problems.  A June 14, 2004, note states that events associated with Memorial Day triggered thoughts of experiences in Vietnam and that he had had two bad days and nights.  A June 21 note states the Veteran had difficulty sleeping due to incontinence, and his mood was described as "anxious."  Dr. L.P. observed that the Veteran was "preoccupied with physical problems."

A June 29, 2004, therapy note states that the Veteran told Dr. L.P. that he "sometimes finds himself staring into space thinking of Vietnam."  The Veteran's observable "anxiety varied with the subject [being] discussed."  A July 6, 2004, note explains how the Veteran took off four days and caught up on sleep.  The Veteran stated he was able to watch the Vietnam movie with less discomfort and he reported having less startle response to airplanes flying overhead.  

An August 17, 2004, note indicates the Veteran complained of having intermittent sleep difficulties and night sweats.  An August 30, 2004, therapy note reports that "many aspects of his life are great - job, home, church."  The Veteran told Dr. L.P. that he sometimes felt distracted at work "due to lack of sleep" and that he was waking three times per week with night sweats, but had less urinary incontinence.  

The next therapy notes show that the Veteran did not participate in therapy again until May 2005.  A May 16, 2005, note states that the Veteran reported having disturbed sleep three-to-four times per week and "occasionally" awakened with sweats.  Dr. L.P. noted that the Veteran became tearful when he spoke about Vietnam experiences.  A May 24, 2005, therapy note states that the Veteran was surprised at results of a psychological test which validated "severe" depression.  The Veteran reported having to urinate two-to-three times per night and was not productive at the office due to lack of sleep.  Dr. L.P. also reported that the Veteran has "negative thoughts of work and current situation while lying awake that interfere with sleep."  The Veteran was described to be "well related, anxious," having hesitant speech, rational thought processes and motivation.  A June, 3, 2005, therapy note states that the Veteran was avoiding "war related stimuli," but he reported that although his sleep was still disturbed, it was better.  In a July 14, 2005, therapy note, Dr. L.P. stated that the Veteran reported experiencing "impulsive suicidal thoughts of driving off a cliff" while the Veteran was in Colorado on a business trip.  Dr. L.P. described how the thoughts were "more sustained than fleeting thoughts he had in past."  Finally, Dr. L.P. noted that the Veteran said he did not want to be viewed as a disabled person.

Dr. L.P. summarized his sessions with the Veteran in a July 25, 2005, letter.  He met with the Veteran a total of 16 times.  The Veteran had "symptoms of depressed mood, disturbed sleep with nightmares and sweating, exaggerated startle reaction and unwanted recollections of Vietnam triggered by movies he had seen."  Dr. L.P. stated that the Veteran had been "asymptomatic" until being diagnosed with prostate cancer and described the Veteran as "a successful businessman, who was happily married with a satisfying sex life, active in his church and community, until being diagnosed with prostate cancer."  The impact of the cancer, according to Dr. L.P., "reawakened negative feelings associated with his wartime service." 

The Veteran was seen in April 2005 by a VA clinical psychologist who also reported that the Veteran's life was, essentially, unremarkable from a psychological point of view until after his surgery for prostate cancer.  After the surgery, the Veteran reported having emotional difficulties including anxiety, irritability, depression and occasional crying spells that were related to thoughts about Vietnam experiences.  He reported that his relationship to his wife was deteriorating and that he was "less open to communication," and often retreated to the basement to isolate himself from his wife and his teenage son.

The April 2005 report states that the Veteran denied suicidal ideation, plan or intent, but "admitted to occasional thoughts of harming himself" especially when he encountered older people who were struggling with wartime experiences.  The Veteran told the examiner that he remained close to his family members and had regular contact with siblings.  The Veteran reported that since the onset of depression, he needed 10-to-12 hours to accomplish what he could previously do in 8 hours.  The examiner noted that "according to the Veteran" the "post-military" problems surfaced during the past year.  That previously, he had never been bothered by war movies, but that soon after seeing the Vietnam movie, he began waking with cold sweats and that he had bad dreams, but could not remember the content of the dreams.  The Veteran stated that when he woke up, he would sometimes go through his house checking doors and windows, ensuring they were locked and secure.  The Veteran reported that construction sites and particularly noises around construction sites triggered anxiety.  The Veteran reported enjoying reading, walking in a neighborhood park, watching movies and occasionally visiting family.  He reported how he and his wife were active in their church and regularly participated in gatherings with friends and family.

The April examiner reported that the Veteran was neatly dressed, alert and oriented to time, place and person.  The Veteran's affect was described to be appropriate, and that he became tearful when he described events that he had experienced in Vietnam.  The examiner noted the Veteran "acknowledged" depression since he was diagnosed with prostate cancer, but that his mood had improved with psychological therapy.  The examiner stated that the Veteran denied suicidal ideation, plan or intent, and he also denied having hallucinations or delusions.  The examiner reported that there was no clear evidence of gross memory impairment or confusion, and no evidence of thought disorder.  The examiner noted that "aside from his periodic nighttime door checking, no other obsessive or ritualistic behavior was reported."  The Veteran's speech was determined to be normal in rate and tone, and clear and goal directed.  The examiner noted the Veteran acknowledged "periodic episodes of isolation," sometimes preceded by sleep disturbances and feeling mentally and physically tired.

The examiner concluded that the Veteran's depression symptoms did not "significantly interfere with the Veteran's occupational or social functioning" even after his cancer diagnosis.  The examiner diagnosed the Veteran with depression and noted that he did not meet all criteria for a PTSD diagnosis.  The examiner assigned a GAF score of 70 and reported that the Veteran had "mild symptoms of depression and mild difficulty in interpersonal relationships but generally functioning adequately."

The Veteran testified at a local hearing in July 2005.  He reported having filed for bankruptcy for "personal as well as business" reasons.  See July 2005 hearing transcript at page 2.  The Veteran testified that he would wake up two-to-three times per week with cold sweats.  Hearing transcript at page 3.  He stated that his marriage was not good because of PTSD symptoms and that he had struck his wife.  Hearing transcript at pages 5 and 6.  The Veteran testified that "prior to prostate surgery, I thought my life was great," and that after surgery, his life began to fall apart.  Hearing transcript at page 9.

The Veteran also testified before the undersigned in May 2010.  The Veteran testified that he experienced nightmares and would wake up in a cold sweat, but would not remember the dream.  He testified that he had difficulty getting to sleep and that he could not watch certain movies or listen to certain music that would trigger intrusive thoughts.  See May 2010 hearing transcript at page 5.  The Veteran testified that he felt at age 60 he was in a countdown and he related that to counting down days left in Vietnam.  He testified he was often depressed and that he avoided other Vietnam veterans, as well as avoiding family gatherings and his own family members.  May 2010 hearing transcript at page 6.  The Veteran testified that he had been married three times, but his current marriage had been for about 20 years.  He stated that the last 5-to-6 years had been difficult, that he had filed for bankruptcy and lost his house.  The Veteran related the bankruptcy because he did not complete tasks, and he also testified that he continued to have anger and anxiety attacks.  He also testified that he had never hit his wife.  May 2010 hearing transcript at page 8.  The Veteran testified that he is very guarded when he is near a construction zone and he became emotional when he testified about his experiences in Vietnam.  May 2010 hearing transcript at page 9.  He testified that he had no friends and did not talk to siblings much.  May 2010 hearing transcript at pages 11 and 12.

The Veteran was seen by a VA clinical psychologist two days after testifying at the May 2010 hearing.  Dr. T.F. noted that the Veteran reported having irritability, sleep problems and depression.  The Veteran became tearful when he spoke of his Vietnam experiences and he reported having difficulty being around construction sites.  The Veteran was reported to have recurrent intrusive thoughts and images of traumatic events, as well as nightmares and sleep disruption.  The Veteran reportedly felt emotionally detached and experiencing emotional numbing "as well as a sense of foreshortened future."  The Veteran reported hypervigilance and exaggerated startle response.  The examiner noted that the duration of the symptoms had been for more than 40 years.  The examiner noted that the Veteran had "impaired social functioning," but was currently working.

The May 2010 report states that the Veteran was oriented to time, person and place, that the Veteran had depressed mood and a labile affective range.  The Veteran's ability to concentrate and attend was deemed to be within normal limits.  There were no signs of thought disorder or impaired information processing reported.  The Veteran's thought content was "normative without significant ruminations or obsessionality."  The Veteran denied delusions and hallucinations and the examiner reported that there was no evidence of either.  The Veteran reported having suicidal thoughts, but denied having a plan or intention to commit suicide.  The Veteran denied having homicidal ideation, intent or plan.  The Veteran's insight was described to be adequate and his judgment was good.  The psychologist reported that in terms of the Veteran's cognitive status, he appeared "to be functioning within normal limits."  In conclusion, the psychologist stated that the Veteran manifested "significant features of avoidance and emotional constriction."  There was no "indication of suicidal thinking, but he struggles with irritability and interpersonal distancing and isolation."  A GAF score of 55 was provided.

The Veteran was seen in July 2010 by a VA psychiatrist.  The examiner noted the Veteran's history as contained in the Veteran's VA claims folder.  The examiner reported that the Veteran complained of continuing symptoms of depression, irritability, unwanted recollection so fear and terror from Vietnam experiences that were triggered by music, construction zones and certain movies.  The Veteran reported having sleep disturbance, avoidance behavior, numbing, a high level of anxiety and psychological distress.  The examiner noted that the Veteran stated that many of the symptoms he reported became more troublesome after his prostate surgery.  

The Veteran told the July 2010 examiner that his wife complained that he was "hiding in the basement" and that he was angry and moody.  The Veteran reported that he had recently gone to church for the first time in about six months.  He said that he had previously enjoyed tennis, basketball and fishing, but now had a difficult time enjoying anything.  

The examiner described the Veteran's affect as "constricted" with "some evidence of psychomotor retardation."  The Veteran was described as oriented to place, person and time, but had a sad mood.  He was well-spoken and the examiner noted that he "appeared to be of high intelligence."  The examiner found no evidence of impairment of thought or communication, and found no evidence of delusions or hallucinations.  The Veteran reportedly admitted to occasional suicidal thoughts, but he denied plan or intent.  The Veteran was determined to be able to maintain minimal personal hygiene and other basic daily living activity.  

The Veteran indicated to the examiner that he had difficulty with focus and concentration.  The examiner noted that he was only able to remember one out of three objects after five minutes, and had complained of having difficulty remembering and reciting the Lord's Prayer.  The examiner described the Veteran's rate of speech as "deliberate and controlled," and that when he spoke of difficult subjects, he became tearful.  The examiner noted that the Veteran had difficulty with anger impulses and that his coping mechanism included isolation from others.  The Veteran's sleep was described to be difficult with frequent awakenings and difficulty falling back asleep.  A GAF score of 55 was provided and the examiner noted that the Veteran's PTSD symptoms caused reduced reliability and productivity.

Analysis

August 30, 2004 to May 26, 2010

As detailed above, the Veteran reported symptoms of continuing depression, sleep disturbances and anxiety that examiners determined were caused by PTSD.  For the period under consideration, he was rated as 30 percent disabled.  A higher 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  

The evidence does not show that the Veteran's affect was anything but appropriate.  Dr. L.P. did not describe the Veteran's affect, and the April 2005 examiner described the Veteran's affect as appropriate; it was not described by any examiner or health care provider as flattened affect.  The Veteran's speech was described by Dr. L.P in a May 24, 2005, report as hesitant.  The April 2005 examiner described it to be normal in rate and tone, and goal-directed and clear.  The Veteran's speech was not described in terms indicating that it was circumstantial, circumlocutory, or stereotyped.  

Although the Veteran testified in July 2005, in response to his representative's compound question, that he had anxiety attacks, the medical evidence for the period under consideration does not describe the Veteran as complaining of panic attacks.  There is no evidence during the period that the Veteran had any difficulty in understanding complex commands.  The April 2005 examiner reported that he found no clear evidence of gross memory impairment of confusion and no evidence of a thought disorder.  The Board notes that the Veteran testified in May 2010 that his bankruptcy was caused because he failed to complete tasks, the Veteran did not specify how that was the case and he did not specify why his failure to complete tasks was caused by his PTSD.  As the Veteran testified in July 2005, there were both personal and business reasons for the bankruptcy.  More than that would be speculation because there is no evidence that he could not complete specific tasks and that such failure caused the bankruptcy.  

The evidence shows that the Veteran's judgment was not assessed by the April 2005 VA examiner and Dr. L.P. did not assess it.  There was, however, no evidence of impaired judgment and the Veteran did not contend he was so impaired.  Finally, although the Veteran testified in July 2005 that his relationship with his wife and his son had deteriorated and that he had struck his wife on at least one occasion, the testimony is offset by the statements he provided to the April 2005 examiner who reported that the Veteran told him that he and his wife were active in their church and regularly participated in gatherings with friends and family.  It is also offset by the unequivocal denial in his May 2010 testimony that he had never struck or hit his wife.

The April 2005 examiner further stated that the symptoms described by the Veteran did not "significantly interfere" with the Veteran's occupational or social functioning and he assigned a GAF score of 70 which, as stated above, is assigned for mild symptoms.  Indeed, the examiner characterized the Veteran's symptoms as "mild" and concluded that they caused "mild difficulty in interpersonal relationships."  The ultimate conclusion, however, was that the Veteran was generally functioning adequately.

In contrast, the examiners both reported occasional or fleeting thoughts of suicide and the April 2005 examiner reported hypervigilant behavior.  As stated above, the criteria for a 70 percent disability rating include suicidal ideation and obsessional rituals which interfere with routine activities.  Dr. L.P. told of one episode when the Veteran reported having a more substantial suicidal thought.  The Veteran's suicidal thoughts, however, were not accompanied by intent or plan, and the Veteran more consistently denied having suicidal intent or plan.  Indeed, subsequent testimony and reports do not indicate anything beyond the Veteran's occasional suicidal thoughts without plan or intent.

The evidence also shows that the Veteran had episodic hypervigilance characterized by the April 2005 examiner as "periodic nighttime door checking."  There was, however, no other evidence of obsessive or ritualistic behavior reported by the Veteran.  Dr. L.P. did not describe obsessive or ritualistic behavior after 16 one-hour sessions.  

The Board acknowledges that not all of the criteria for a 50, 70 or 100 percent disability rating need be met and that specified factors for each incremental rating are examples rather than requirements for a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).   In this case, the evidence shows that the Veteran did not meet the 50 percent criteria and, with regard to 70 percent criteria, that although he had suicidal ideation, he lacked plan and intent; neither examiner reported that they considered the Veteran to be a danger to himself.  There is no evidence that any of the 100 percent criteria were met; the Veteran continued to work throughout the period under consideration and maintain social and family relationships.  His occupational and social functioning was never described to be total occupational and social impairment.  Instead, the overall picture of the Veteran's PTSD was described by the April 2005 examiner to be mild, and the effect of the service-connected PTSD on the Veteran's occupation and social functioning was described to be mild.  

That overall picture is in stark contrast to the reduced reliability and production a 50 percent rating requires, and is in further contrast with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood that a 70 percent rating requires.  In sum, the Board finds that from August 30, 2005, to May 26, 2010, the preponderance of the evidence establishes that the Veteran's overall disability picture more closely fits with the criteria stated in a 30 percent disability rating under Diagnostic Code 9411.

May 27, 2010 and thereafter

The Veteran was seen by a VA clinical psychologist on May 27, 2010, and he had testified before the undersigned on May 25, 2010.  As stated in detail above, the Veteran testified that he had nightmares that interfered with his sleep.  He had intrusive thoughts caused by music, construction noise and aircraft flying overhead.  He felt depressed, avoided his extended family as well as his wife and son because, in part, he had difficulty controlling angry feelings and the anxiety he often felt.  He testified that he had no friends.  Some of the symptoms are in contrast to what he had told Dr. L.P. and the April 2005 examiner.  Specifically, he had earlier described that he had good relations with his extended family and that he felt supported by his participation in church and the church congregation.  The isolation, intrusive thoughts and sleep difficulties had been characterized by the earlier examiners.

The May 2010 VA psychologist reported essentially the same things, including exaggerated startle response, hypervigilant behavior and suicidal ideation without plan or intent.  The examiner noted the Veteran had "impaired social functioning," although he described the Veteran's judgment and insight to be good.  The Veteran was reported to be functioning normally in a cognitive sense, but he had "significant features of avoidance and emotional constriction," and he struggled with "irritability and interpersonal distancing and isolation."  An assigned GAF of 55 was provided by the May 27, 2010, psychologist for, presumably, "moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers)."

The Board observes that the Veteran's report to the May 27 examiner and his testimony necessarily include reference to behavior he described as being manifested over a period of time prior to the hearing or the examination.  Indeed, despite earlier telling Dr. L.P. on several occasions and the April 2005 VA examiner that his symptoms began after he was diagnosed with prostate cancer, the May 27 examiner noted that the Veteran had symptoms for 40 years.  The Board finds that the notation is outweighed by the Veteran's numerous statements to other healthcare providers and during testimony that his symptoms surfaced after his diagnosis.  

There is, however, no way to put the Veteran's description of symptoms into any specific time.  The May 27, 2010, date is the only specific time provided by the evidence; the Veteran's testimony and statements regarding a time when the symptoms increased is too vague.  Hence, the Board adopts the date of the examination as the point in time when a mental health care provider endorsed the Veteran's symptoms and translated them into a GAF score that relates them to the Veteran's overall disability picture.  In other words, the Veteran did not report many new kinds of symptoms; rather he reported symptoms previously reported that the examiner interpreted to show an increased degree of disability.  

The Veteran seeks a disability rating in excess of 50 percent for the period beginning May 27.  A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

The May 27, 2010, examiner's assessment is summarized above.  The July 2010 examiner reported that the Veteran had missed going to church a few months before the examination, that he had difficulty enjoying anything, that his affect was constricted and he had "some evidence" of psychomotor retardation.  He was sad, but was well-spoken and "appeared to be of high intelligence."  There was no evidence of impairment of thought or communication, no delusions or hallucinations.  Memory difficulty was noted as were sleep difficulties and difficulties coping with interpersonal relationships.  A GAF score of 55 was provided.

In sum, there was no evidence of obsessional rituals which interfered with the Veteran's routine activities; the evidence since May 27, 2010, does not address hypervigilence, but it does not describe obsessional rituals that interfered with routine activities.  There was no evidence of intermittently illogical, obscure, or irrelevant speech; the Veteran was well-spoken and appeared to be "highly intelligent."  There was no evidence, and there has been no contention, that the Veteran suffers from near-continuous panic or depression that affects his ability to function independently, appropriately and effectively.  In addition, although the Veteran has problems controlling feelings of anger, the only evidence that he was ever violent was emphatically denied by the Veteran.  There is no evidence of disorientation of any kind; the Veteran has consistently been described to be oriented to time, place and person.  The Veteran's hygiene has never been described in any way other than appropriate.  The Veteran does have problems with his personal relationships; however, there is no evidence that he is unable to maintain them.  

The only criterion of a 70 percent rating that was reported during this period was suicidal ideation.  Again, neither examiner reported that the Veteran had a plan or intent to commit suicide and neither examiner determined that the Veteran was a danger to himself.  The singular criterion does not outweigh the overall picture of reduced reliability and productivity established by the remaining evidence.  Similarly, to the extent that the 70 percent rating criterion of obsessional rituals manifested by the Veteran's occasional hypervigilance is shown during this period, it was described as episodic and although it contributed to his lack of sleep, it was not the primary cause.  Nightmares, cold sweats and urinary incontinence continued to be the primary cause for his waking and his business situation appeared to weigh on the Veteran as well, sometimes prevent the Veteran from returning to sleep.  For those reasons, the Board finds that the evidence of suicidal ideation and hypervigilence is not sufficient to warrant a 70 percent disability rating because the 70 percent criteria do not as accurately portray the Veteran's overall disability picture.

No criterion of the100 percent disability rating has been shown in the evidence.  The Veteran's cognitive status was normal; there was no evidence of gross impairment in thought processes or communication.  No delusions or hallucinations were reported by the Veteran and no observable evidence was reported by either examiner.  The Veteran's behavior has never been described as being inappropriate much less grossly inappropriate.  No examiner has described the Veteran to be a persistent danger of hurting himself or others.  He has always been characterized as having an ability to perform activities of daily living, including maintenance of minimal personal hygiene.  The Veteran has always been describe to be oriented to time and place, and his memory problems have not included an inability for names of his family or his occupation or his own name.  In sum, the Veteran has continued to work and function within both occupational and social relationships, albeit with reduced reliability and productivity which is most accurately covered in the criteria stated for a 50 percent disability rating.

For the reasons stated above, the Board finds that the Veteran's overall disability picture since May 27, 2010, is best described by the criteria of a 50 percent disability rating.  

Individual Unemployability

The Board briefly notes that a claim for TDIU has not been adjudicated by the RO even though the Veteran has an 80 percent combined disability rating.  Ordinarily, a claim raised during the adjudication of an appeal on another issue would be referred to the agency of original jurisdiction for appropriate evidentiary and procedural development.  However, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based upon the disability or disabilities that are the subject of the increased rating claim. See Rice v. Shinseki, 22 Vet. App. 447 (2009) (ruling that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted); see also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (noting that a separate, formal claim is not required in cases where an informal claim for TDIU has been reasonably raised); see also VAOPGCPREC 12- 2001 (July 6, 2001) (offering a further expansion on the concept of when an informal claim for TDIU has been submitted).

In this case, because the evidence is that the Veteran has continued to work as a manager of a business and has not contended that his service-connected disabilities prevent his ability to work, the Board finds that TDIU has not been reasonably raised by the evidence.  Hence, no further consideration will be given.

An appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board has found that the Veteran's PTSD symptoms have met the 30 percent rating criteria from the date of service connection and that the criteria for a 50 percent disability rating were met from May 27, 2010.  Thus, staged ratings are appropriate.  Moreover, since the Veteran has been diagnosed as having psychiatric conditions in addition to the service-connected PTSD, namely major depressive disorder, and the symptoms attributable to other psychiatric conditions have not been disassociated from his service-connected disorder, the Board has considered all psychiatric symptoms in reaching the above conclusion.  Mittleider v. West, 11 Vet. App. 181 (1998).

An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011); Fanning v. Brown, 4 Vet. App. 225 (1993).

In determining entitlement to an extraschedular rating, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Then, if the schedular rating does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Then, if the rating schedule is inadequate to rate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2011); Thun v. Peake, 22 Vet. App, 111 (2008),

In this case, the Board has been unable to identify an exceptional or unusual disability picture with respect to the Veteran's service-connected PTSD.  The evidence fails to demonstrate that the Veteran's PTSD symptomatology is of such an extent that application of the ratings schedule would not be appropriate.  In fact, the signs and symptoms are contemplated under the ratings criteria.  Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1) (2011).

Accordingly, the Board finds that the criteria for a 30 percent rating, but not higher, for PTSD are met from August 30, 2005, to May 26, 2010.  The Board also finds that a rating of 50 percent, but not higher, is warranted from May 27, 2010.  The preponderance of the evidence is against the assignment of any higher ratings.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating in excess of a 30 percent for PTSD for the period from August 30, 2004, to May 26, 2010, is denied.

Entitlement to a disability rating in excess of a 50 percent for PTSD for the period from May 27, 2010, is denied.




____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


